Exhibit 10.1
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT


BY AND AMONG


DAKOTA PLAINS HOLDINGS, INC.,


DAKOTA PLAINS TRANSLOADING, LLC,


DAKOTA PLAINS SAND, LLC,


DAKOTA PLAINS MARKETING, LLC


AND


PETROLEUM TRANSPORT SOLUTIONS, LLC
 
December 5, 2014
 

 

 

 

 
TABLE OF CONTENTS


                               Page                
ARTICLE I. DEFINITIONS
 
2
   
1.1
 
Definitions
 
2
   
1.2
 
Certain Interpretive Matters
 
8
               
ARTICLE II. SALE AND PURCHASE OF ACQUIRED INTERESTS; OPERATIONAL OVERRIDE;
DISTRIBUTIONS
 
9
   
2.1
 
Purchase and Sale
 
9
   
2.2
 
Closing Cash Consideration; Operational Override; Distributions
 
9
   
2.3
 
Acknowledgement of Membership Status of PTS
 
14
   
2.4
 
Termination of Buy-Sell Agreements
 
15
               
ARTICLE III. CLOSING AND CLOSING DELIVERIES
 
15
   
3.1
 
The Closing
 
15
   
3.2
 
Deliveries by PTS
 
15
   
3.3
 
Deliveries by DAKP Parties
 
16
               
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PTS
 
17
   
4.1
 
Due Authority
 
17
   
4.2
 
Title
 
17
   
4.3
 
Non-Contravention
 
17
   
4.4
 
Brokers; Finders’ Fees
 
18
               
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE DAKP PARTIES
 
18
   
5.1
 
Due Authority
 
18
   
5.2
 
Non-Contravention
 
19
   
5.3
 
Brokers; Finders’ Fees
 
19
               
ARTICLE VI. CERTAIN COVENANTS AND AGREEMENTS
 
20
   
6.1
 
Certain Tax Matters and Tax Payments
 
20
   
6.2
 
Collection of Payments
 
21
   
6.3
 
Further Assurances
 
21
               
ARTICLE VII. SURVIVAL; INDEMNIFICATION
 
21
   
7.1
 
Survival
 
21
   
7.2
 
Indemnification
 
22
   
7.3
 
Procedures
 
23
               
ARTICLE VIII. MISCELLANEOUS
 
25
   
8.1
 
Notices
 
25
   
8.2
 
Amendments and Waivers
 
25
   
8.3
 
Expenses
 
26
   
8.4
 
Successors and Assigns
 
26
   
8.5
 
No Third-Party Beneficiaries
 
26
   
8.6
 
Governing Law
 
26
   
8.7
 
Confidentiality and Public Announcements
 
26
   
8.8
 
Jurisdiction; WAIVER OF JURY TRIAL
 
27
   
8.9
 
Counterparts
 
27
   
8.10
 
Table of Contents; Headings
 
27
   
8.11
 
Entire Agreement
 
28
   
8.12
 
Severability
 
28
 

 



 

 




     
SCHEDULES
     
1.1(a)
 
True-Up Amount Calculation Example
2.2(b)
 
Operational Override Early Payment
2.2(c)
 
Distributions
2.2(e)
 
Purchase Price Allocation
3.2(c)
 
Resignations
3.2(d)
 
PTS Consents
3.3(g)
 
DAKP Consents
4.2
 
Title
5.3
 
Brokers; Finders’ Fees
7.2(a)   Pre-Closing Oil Spills      
EXHIBITS
     
Exhibit A
 
Crude Oil Services Agreement
Exhibit B
 
Credit Agreement Repayment/Release/Termination
Exhibit C
 
Credit Agreement Termination
Exhibit D
 
Guaranty and Security Agreement
Exhibit E
 
Indemnification and Release Agreement
Exhibit F
 
Marketing Non-Compete Release
Exhibit G
 
Sublease Amendments
Exhibit H
 
Transition Services Agreement






 

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated December 5, 2014, is made and
entered into by and among Dakota Plains Holdings, Inc., a Nevada corporation
(“DAKP”); Dakota Plains Transloading, LLC, a Minnesota limited liability company
(“Dakota Plains Transloading”); Dakota Plains Sand, LLC, a Minnesota limited
liability company (“Dakota Plains Sand”); Dakota Plains Marketing, LLC, a
Minnesota limited liability company (“Dakota Plains Marketing”); and Petroleum
Transport Solutions, LLC, a Minnesota limited liability company (“PTS”).  DAKP,
Dakota Plains Transloading, Dakota Plains Sand, Dakota Plains Marketing and PTS
are collectively referred to herein as the “Parties” and each, individually, as
a “Party”).
 
RECITALS
 
A.            WHEREAS, Dakota Plains Transloading, Dakota Plains Sand and Dakota
Plains Marketing each are wholly-owned subsidiaries of DAKP;
 
B.            WHEREAS, Dakota Plains Transloading and PTS, collectively, own all
of the membership interests in Dakota Petroleum Transport Solutions, LLC, a
Minnesota limited liability company (“DPTS”);
 
C.            WHEREAS, Dakota Plains Transloading desires to acquire all of the
membership interests in DPTS held by PTS, resulting in Dakota Plains
Transloading owning 100% of the membership interests in DPTS;
 
D.            WHEREAS, Dakota Plains Sand and PTS, collectively, own all of the
membership interests in DPTS Sand, LLC, a Minnesota limited liability company
(“DPTS Sand”);
 
E.            WHEREAS, Dakota Plains Sand desires to acquire all of the
membership interests in DPTS Sand held by PTS, resulting in Dakota Plains Sand
owning 100% of the membership interests in DPTS Sand;
 
F.            WHEREAS, Dakota Plains Marketing and PTS, collectively, own all of
the membership interests in DPTS Marketing, LLC, a Minnesota limited liability
company (“DPTSM”); and
 
G.           WHEREAS, Dakota Plains Marketing desires to acquire all of the
membership interests in DPTSM held by PTS, resulting in Dakota Plains Marketing
owning 100% of the membership interests in DPTSM.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, and intending to be legally bound, the Parties
hereby agree as follows:
 

 

 

 

 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere herein,
the terms below are defined for purposes of this Agreement as follows:
 
“Accounting Practices” means accounting methods, practices, policies,
procedures, classifications, judgments, estimation methodologies and standards
(including asset and liability valuations, cut-off procedures, revenue
recognition, accounting for long-term contracts and materiality standards).
 
“Acquired Entities” means each of DPTS, DPTS Sand and DPTSM.
 
“Acquired Interests” means all of the membership interests in DPTS, DPTS Sand
and DPTSM held by PTS.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person and, if such first Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual and any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust. For the purposes of this Agreement, “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (a) vote  fifty percent ( 50%) or more of the securities having
ordinary voting power for the election of directors (or comparable positions) of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. For the avoidance of doubt, with respect to any
entity organized as a trust, any grantor, creator, trustor, settlor, maker,
trustee, or beneficiary of such trust, or other Person performing a role similar
to any of the foregoing with respect to such trust, is an Affiliate of such
trust.  Solely for purposes of this Agreement, no Acquired Entity shall be
deemed to be an Affiliate of PTS at any time or of any DAKP Party prior to the
Closing.
 
“Agreement” means this Membership Interest Purchase Agreement, as the same may
be amended from time to time in accordance with the terms hereof.
 
“Ancillary Agreements” means the Indemnification and Release Agreement, the
Crude Oil Services Agreement, the Transition Services Agreement, the Sublease
Amendment, the Marketing Non-Compete Release, the Credit Agreement Termination,
the Credit Agreement Repayment/Release/Termination, the Guaranty, and all other
instruments, certificates, and other agreements entered into by any DAKP Party,
PTS or any Acquired Entity that is required to be delivered pursuant to this
Agreement.
 
“Business Day” means a day that is not a Saturday, Sunday or a day on which
commercial banking institutions located in Minneapolis, Minnesota are authorized
or required to close.
 

2

 

 

 

 
“Cash” means all cash (including cash in bank accounts of any of the Acquired
Entities as of the Effective Time and checks and wire transfers received by any
of the Acquired Entities prior to the Effective Time which were not deposited in
bank accounts of any of the Acquired Entities prior to the Effective Time or
which were so deposited but were not reflected as cash on deposit in any bank
accounts of the Acquired Entities as of or prior to the Effective Time), cash
equivalents, funds, securities, certificates of deposit, similar instruments and
short term investments of any of the Acquired Entities.
 
“Crude Oil Services Agreement” means that certain Crude Oil Services Agreement
attached hereto as Exhibit A.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Cash Consideration” has the meaning set forth in Section 2.2(a).
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Closing Statement” has the meaning set forth in Section 2.2(d)(i).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contemplated Transactions” means (i) the sale of the Acquired Interests
pursuant to this Agreement; (ii) the execution and delivery of this Agreement
and the Ancillary Agreements by the parties hereto and thereto, as applicable;
(iii) the performance by the Parties of their respective covenants and
obligations under this Agreement and the Ancillary Agreements, as applicable;
and (iv) the acquisition of the Acquired Interests.
 
“Contract” means any written or oral agreement, arrangement, contract, purchase
order, commitment or other legally binding contractual right or obligation.
 
“Controlling Party” has the meaning set forth in Section 7.3(c).
 
“Credit Agreement Repayment/Release/Termination” means that certain Credit
Agreement Repayment/Release/Termination, by and between Dakota Plains
Transloading and WFS, in the form attached hereto as Exhibit B, with respect to
that certain Credit Agreement dated as of June 17, 2013, by and between Dakota
Plains Transloading and WFS.
 
“Credit Agreement Termination” means that certain Credit Agreement Termination,
by and between DPTSM and WFS, in the form attached hereto as Exhibit C.
 
“Dakota Plains Marketing” has the meaning set forth in the introductory
paragraph.
 
“Dakota Plains Sand” has the meaning set forth in the introductory paragraph.
 
“Dakota Plains Transloading” has the meaning set forth in the introductory
paragraph.
 

3

 

 

 

 
“DAKP” has the meaning set forth in the introductory paragraph.
 
“DAKP Indemnified Parties” has the meaning set forth in Section 7.2(a).
 
“DAKP Parties” means DAKP, Dakota Plains Transloading, Dakota Plains Sand and
Dakota Plains Marketing.
 
“DAKP’s Letter” has the meaning set forth in Section 2.2(d)(iv).
 
“Damages” has the meaning set forth in Section 7.2(a).
 
“Delivery Date” has the meaning set forth in Section 2.2(d)(i).
 
“Direct Claim” has the meaning set forth in Section 7.3(d).
 
“DPTS” has the meaning set forth in the Recitals.
 
“DPTS Sand” has the meaning set forth in the Recitals.
 
“DPTSM” has the meaning set forth in the Recitals.
 
“Effective Time” means 11:59:59 P.M., Minneapolis, Minnesota time, on the
Closing Date.
 
“Equity Interest” means (a) with respect to any Person that is a corporation,
any and all shares, interests, participation or other equivalents (however
designated and whether or not voting) of corporate stock, including the common
stock of such Person, (b) with respect to any Person that is a general
partnership or a limited partnership, any and all partnership interests or other
equity interests of such Person, (c) with respect to any Person that is a
limited liability company, any and all membership interests or other equity
interests of such Person, and (d) with respect to any other Person (other than
an individual), any and all equity interests of such Person.
 
“Final Closing Statement” has the meaning set forth in Section 2.2(d)(iii).
 
“Governmental Authority” means any domestic or foreign governmental or
regulatory agency, authority, bureau, commission, department, official, or
similar body or instrumentality thereof, or any public or private court, public
or private arbitrator or tribunal, or any other public or private body
administering dispute resolution.
 
“Guaranty” means that certain Guaranty and Security Agreement, in the form
attached hereto as Exhibit D.
 
“Indemnification and Release Agreement” means that certain Indemnification and
Release Agreement in the form attached hereto as Exhibit E.
 
“Indemnified Party” has the meaning set forth in Section 7.3(a).
 
“Indemnifying Party” has the meaning set forth in Section 7.3(a).
 

4

 

 

 

 
“Intercreditor Agreement” has the meaning set forth in Section 3.2(e).
 
“Law” means any applicable federal, foreign, state, administrative, district, or
local statute, civil or criminal law (including common law), rule, regulation,
ordinance, code, Order, contractual obligation or Permit.
 
“Legal Proceeding” means any judicial, administrative, arbitral, or other
action, suit, mediation, investigation, inquiry, demand, proceeding,
arbitration, audit, or claim (including any counterclaim) by or before a
Governmental Authority.
 
“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due).
 
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, right of first refusal, proxy, easement, option, servitude, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
 
“Marketing Non-Compete Release” means that certain Marketing Non-Compete Release
Agreement in the form attached hereto as Exhibit F.
 
“Non-Controlling Party” has the meaning set forth in Section 7.3(c).
 
“Notice of Disagreement” has the meaning set forth in Section 2.2(d)(iii).
 
“Operational Override” has the meaning set forth in Section 2.2(b)(i).
 
“Operational Override Early Payment” has the meaning set forth in
Section 2.2(b)(iii).
 
“Operational Override Expiration Payment” has the meaning set forth in
Section 2.2(b)(iii).
 
“Order” means any judgment, injunction, stipulation, award, judicial or
administrative order or decree granted, made, issued or otherwise promulgated by
any Governmental Authority.
 
“Ordinary Course of Business” means, with respect to any Acquired Entity, the
ordinary course of business of such Acquired Entity, consistent with such
Acquired Entity’s past practice and custom.
 
“Organizational Documents” means (a) the bylaws and the articles or certificate
of incorporation of a corporation; (b) the partnership agreement and any
statement of partnership of a general partnership; (c) the limited partnership
agreement and the certificate of limited partnership or certificate of formation
of a limited partnership; (d) the operating agreement or limited liability
company agreement and the certificate of formation or articles of organization
of a limited liability company; (e) the trust agreement,
 

5

 

 

 

 
declaration of trust, trust indenture, or other constituent instrument or
document of a trust (f) any charter or similar document adopted or filed in
connection with the creation, formation or organization of a Person, and any
operating agreement, or similar agreement of a Person; and (g) any amendment of
any of the foregoing.
 
“Party” and “Parties” have the meaning set forth in the introductory paragraph.
 
“Permit” means each license, authorization, registration, permit, franchise,
consent, certificate, or approval of any Governmental Authority.
 
“Person” means an individual, corporation, partnership (general or limited),
limited liability company, joint venture, association, trust or other entity or
organization or Governmental Authority.
 
“Physical Damage Insurance Policy” has the meaning set forth in Section 3.3(d).
 
“Pre-Closing Tax Period” has the meaning set forth in Section 6.1(b).
 
“Pioneer Terminal” has the meaning set forth in Section 2.2(b)(i).
 
“PTS” has the meaning set forth in the introductory paragraph.
 
“PTS Indemnified Parties” has the meaning set forth in Section 7.2(b).
 
“PTS’ Letter” has the meaning set forth in Section 2.2(d)(iv).
 
“Resolution Period” has the meaning set forth in Section 2.2(d)(iv).
 
“SEC” has the meaning set forth in Section 8.7.
 
“Senior Indebtedness” means the indebtedness and other obligations of Sublessee
and its affiliates evidenced by the Revolving Credit and Term Loan Agreement
dated as of December 5, 2014 among the DAKP Parties, the lenders from time to
time party thereto and SunTrust Bank, as administrative agent (as the same may
be amended, supplemented, replaced or otherwise modified from time to time).
 
“Straddle Period” has the meaning set forth in Section 6.1(b).
 
“Sublease Amendments” means those certain Amendment and Restated Railcar
Sublease Agreements, by and between DPTSM and Western Petroleum Company, each in
the form attached hereto as Exhibit G.
 
“Subordination Agreement” means that certain Seller Subordination Agreement
dated as of the date hereof by and among WFS, PTS, World Fuel Services, Inc.,
Dakota Plans Transloading, Dakota Plains Sand, Dakota Plains Marketing and
SunTrust Bank.
 
“Subsidiary” means, with respect to any Person, (a) any corporation, fifty
percent (50%) or more of whose Equity Interests of any class or classes having
by the terms thereof voting power to elect a majority of the directors of such
corporation
 

6

 

 

 

 
(irrespective of whether or not at the time of determination Equity Interests of
any class or classes of such corporation have or might have voting power by
reason of the happening of any contingency) that is at the time owned by such
Person, directly or indirectly through Subsidiaries, and (b) any partnership,
limited liability company, association, joint venture, trust or other entity in
which such Person, directly or indirectly through Subsidiaries, is either a
general partner, has a fifty percent (50%) or greater equity interest at the
time, or otherwise owns a controlling interest.
 
“Tax” means (a) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental or windfall profit tax, custom,
duty or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest, penalty, addition to tax or
additional amount imposed by any Taxing Authority, (b) any Liability for the
payment of any amounts of any of the foregoing as a result of being a member of
an affiliated, consolidated, combined or unitary group, or being a party to any
agreement or arrangement whereby Liability for payment of such amounts was
determined or taken into account with reference to the Liability of any other
Person, or (c) any Liability for the payment of any amounts as a result of being
a party to any tax-sharing agreements or with respect to the payment of any
amounts of any of the foregoing as a result of any express or implied obligation
to indemnify any other Person.
 
“Tax Returns” means all returns, statements, reports and forms (including
estimated Tax or information returns and reports) required to be filed with any
Taxing Authority by or on behalf of each Acquired Entity.
 
“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or other imposition of any Tax.
 
“TCV” means total calculated volume, which is the volume of crude oil, including
basic sediment and water (BS&W) and free water, corrected to a temperature of
sixty degrees (60˚) Fahrenheit.
 
“Third-Party Claim” means any Legal Proceeding made or brought by any Person who
or which is not a Party to this Agreement or who or which is not an Affiliate of
any Party to this Agreement.
 
“to the knowledge” (or similar reference to knowing, knowledge, or awareness)
means, except as otherwise provided herein, the actual knowledge of the officers
and directors of PTS.
 
“Transfer” means to sell, assign, transfer, convey, and deliver.
 
“Transition Services Agreement” means that certain Transition Services
Agreement, by and between PTS and DAKP, in the form attached hereto as Exhibit
H.
 
“Treasury Regulations” means the U.S. Department of Treasury regulations
promulgated under the Code, as such regulations may be amended from time to
time.
 

7

 

 

 

 
“True-Up Amount” means an amount equal to (i) the aggregate amount of (A) Cash
(after giving effect to the distributions described in Section 2.2(c)),
(B) accounts receivable and other receivables, (C) prepaid fuel and other
prepaid expenses, (D) other current assets, (E) long-term assets that relate to
other current assets; and (F) amounts due from WFS, DAKP or their respective
Affiliates, in each case set forth on the Final Closing Statement, minus
(ii) the aggregate amount of (x) accounts payable, (y) accountz payable due to
WFS, DAKP or their respective Affiliates and (z) other amounts due to WFS, DAKP
or their respective Affiliates, in each case set forth on the Final Closing
Statement.  An example of the calculation of the True-Up Amount is set forth on
Schedule 1.1(a).
 
“Unaffiliated Firm” has the meaning set forth in Section 2.2(d)(iv).
 
“WFS” means World Fuel Services Corporation, a Florida corporation.
 
1.2           Certain Interpretive Matters.
 
(a)           When a reference is made in this Agreement to an Article, Section,
subsection, paragraph, clause, Exhibit or Schedule, such reference shall be to
an Article, Section, subsection, paragraph or clause of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. Whenever the words,
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. All
references to “$” or dollar amounts shall be to lawful currency of the United
States of America. Any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to any Person are also to its permitted successors and
assigns. Each accounting term not otherwise defined in this Agreement has the
meaning assigned to it in accordance with generally accepted accounting
principles.  To the extent the term “day” or “days” is used, it shall mean
calendar days unless referred to as a “Business Day.” Unless specifically
provided for herein, the term “or” shall not be deemed to be exclusive. The word
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if”. The words
“will” and “will not” are expressions of command and not merely expressions of
future intent or expectation.
 
(b)           The Schedules attached to this Agreement have been arranged in
separately titled sections corresponding to Sections of this Agreement and each
disclosure in the Schedules to this Agreement shall qualify any other Schedules
to this Agreement to the
 

8

 

 

 

 
extent it is readily apparent on the face of such disclosure that such
disclosure is applicable to other Schedules to this Agreement.
 
(c)          No provision of this Agreement shall be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.
 
ARTICLE II.
SALE AND PURCHASE OF ACQUIRED INTERESTS; OPERATIONAL
OVERRIDE; DISTRIBUTIONS
 
2.1          Purchase and Sale. On the terms and subject to the conditions
hereinafter set forth, at the Closing, (a) PTS shall Transfer, free and clear of
all Liens, to Dakota Plains Transloading, and Dakota Plains Transloading shall
purchase and accept from PTS, all of the membership interests in DPTS held by
PTS; (b) PTS shall Transfer, free and clear of all Liens, to Dakota Plains Sand,
and Dakota Plains Sand shall purchase and accept from PTS, all of the membership
interests in DPTS Sand held by PTS; and (c) PTS shall Transfer, free and clear
of all Liens, to Dakota Plains Marketing, and Dakota Plains Marketing shall
purchase and accept from PTS, all of the membership interests in DPTSM held by
PTS.
 
2.2          Closing Cash Consideration; Operational Override; Distributions.
 
(a)          Closing Cash Consideration.  At the Closing, upon execution and
delivery by the Parties of this Agreement and the satisfaction of the other
delivery obligations set forth in Sections 3.2 and 3.3, in consideration of  the
Transfers by PTS contemplated in Section 2.1, DAKP shall deliver to PTS an
amount in cash equal to Forty-Three Million Dollars ($43,000,000) (the “Closing
Cash Consideration”).
 
(b)          Operational Override.
 
(i)            From and including the Closing Date and ending on December 31,
2026, DAKP shall pay to PTS, or an Affiliate of PTS designated by PTS, an amount
equal to USD $0.225 per TCV barrel of crude oil delivered into a transloading
facility located on the DAKP property in New Town, North Dakota (as the facility
may be modified or expanded on such property, the “Pioneer Terminal”), up to a
maximum daily average of 80,000 barrels of crude oil delivered for the
applicable month or portion thereof (for a daily average maximum payment of
Eighteen Thousand Dollars ($18,000) for the applicable month or portion thereof)
(the “Operational Override”).
 
(ii)           The Operational Override shall be paid quarterly not later than
45 days after the end of each calendar quarter.  Not later than ten (10)
Business Days after the end of each calendar month, DAKP shall provide to PTS
detailed information regarding amounts owing pursuant to this Section 2.2(b) for
such calendar month (unless such information is already available to PTS in
connection with services being provided by PTS under the Transition Services
Agreement).  Upon not less than ten (10) Business Days’ prior written notice and
during normal business hours, PTS shall have reasonable access to
 

9

 

 

 

 
audit the books and records of DAKP or any other relevant entity solely to
determine DAKP’s compliance with this Section 2.2(b).
 
(iii)          The aggregate amounts paid pursuant to the Operational Override
shall, in no event, be less than U.S. Ten Million Dollars (US$10,000,000).  In
the event that, as of December 31, 2026, DAKP has not paid U.S. Ten Million
Dollars (US$10,000,000) pursuant to this Section 2.2(b), DAKP shall pay to PTS
not later than January 31, 2027, an amount equal to the difference between
$10,000,000 and amounts paid by DAKP pursuant to Section 2.2(b) (the
“Operational Override Expiration Payment”).  DAKP may, at any time and in its
sole discretion, elect to pay to PTS an amount equal to the then-present value
(using a nine percent (9%) discount rate) of the maximum remaining Operational
Override payments, assuming maximum volume for the period between the
pre-payment date and December 31, 2026 (the “Operational Override Early
Payment”) calculated as illustrated in Schedule 2.2(b).  Upon receipt by PTS
and/or its designated Affiliate of either the Operational Override Expiration
Payment or the Operational Override Early Payment, DAKP shall have no further
obligation to pay, and PTS and its Affiliates shall have no further right to
receive, the Operational Override.
 
(iv)          The DAKP Parties agree to (A) cause DPTS and any
successor-in-interest to continue to conduct DPTS’ business in the Ordinary
Course of Business and (B) use commercially reasonable efforts to maximize the
number of barrels loaded at the Pioneer Terminal, in each case until the earlier
of December 31, 2026 or receipt by PTS of the Operational Override Early
Payment.
 
(v)           Subject to the terms of the Subordination Agreement, if any Event
of Default (as defined in the documents governing Senior Indebtedness) occurs
under the Senior Indebtedness that results in a repayment or acceleration of
Senior Indebtedness, and holders of Senior Indebtedness (or an agent or trustee
acting on their behalf) initiate a Senior Enforcement Action (as defined in the
Subordination Agreement) as a result thereof, then the Operational Override
Early Payment shall immediately become due and payable; provided that for
purposes of this Section 2.2(b)(v), the Operational Override Early Payment shall
be calculated assuming a maximum daily average of 60,000 barrels of crude oil
delivered for the applicable month or portion thereof; provided, for the
avoidance of doubt, such Operational Override Early Payment may only be paid if
expressly permitted by the terms of the Subordination Agreement.
 
(c)          Distributions.  At the Closing, to be effective immediately prior
to the Closing Date, the cash distributions set forth on Schedule 2.2(c) shall
be made as provided for thereon; and the Parties further agree that such cash
distributions shall also be treated for federal and state income tax purposes as
occurring on the day before the Closing Date;
 
(d)          Closing Statement.
 
(i)            Within 60 days after the Closing Date, PTS will prepare and
deliver to DAKP a statement of financial position of the Acquired Entities as of
immediately prior to the Effective Time (the “Closing Statement”).  The date on
which the Closing Statement is delivered to DAKP is referred to herein as the
 

10

 

 

 

 
“Delivery Date”.  DAKP will cause its employees and the employees of its
Affiliates (including the Acquired Entities) to reasonably assist PTS and its
agents in the preparation of the Closing Statement.  DAKP will cause PTS to be
provided with access at all reasonable times and during normal business hours,
following reasonable notice, to the personnel, properties, books and records of
DAKP and its Affiliates (including the Acquired Entities) for such purposes.
 
(ii)           Except as set forth in this Section 2.2(d), the Closing Statement
will be prepared (x) in accordance with GAAP and (y) utilizing the same
Accounting Practices of the Acquired Entities as were utilized in the
preparation of the most recently prepared balance sheet of the Acquired Entities
prior to the Closing Date (but only to the extent such Accounting Practices are
in accordance with GAAP) (it being understood that GAAP Accounting Practices
will be utilized in the preparation of the Closing Statement to the extent the
Accounting Practices of the Acquired Entities utilized in the most recently
prepared balance sheet of the Acquired Entities prior to the Closing Date are
not in accordance with GAAP or there were no corresponding Accounting Practices
of the Acquired Entities utilized in the preparation of such balance
sheet).  Notwithstanding anything to the contrary contained herein, (A) the
Closing Statement will not reflect any adjustments which result from management
decisions made on or subsequent to the Closing Date which change the operations
or the manner in which the business of the Acquired Entities is conducted, and
(B) the amounts set forth on the Closing Statement will not reflect any purchase
accounting adjustments as a result of the acquisition of the Acquired Interests
by DAKP.  The Closing Statement will be prepared based solely on information as
of the Closing Date.
 
(iii)          The Closing Statement will be deemed to be the final, binding and
conclusive Closing Statement (the “Final Closing Statement”) for all purposes on
the 30th day after the Delivery Date unless DAKP delivers to PTS a written
notice of its disagreement executed by DAKP (a “Notice of Disagreement”) prior
to such date specifying in reasonable detail the nature of DAKP’s objections to
the Closing Statement.  DAKP hereby waives the right to assert any objection
with respect to the Closing Statement that is not asserted in a Notice of
Disagreement delivered to PTS within 30 days after the Delivery Date.  During
such 30 day period following delivery of the Closing Statement, PTS will cause
DAKP to be provided with access at all reasonable times and during normal
business hours, following reasonable notice, to the personnel, properties, books
and records of PTS and its Affiliates for the purpose of evaluating the Closing
Statement, as well as the work papers used to prepare and that support the
Closing Statement.  If a Notice of Disagreement is delivered to PTS within such
30 day period, then the Closing Statement (as adjusted, if necessary) will be
deemed to be the Final Closing Statement for all purposes on the earlier of (x)
the date PTS and DAKP resolve in writing all differences they have with respect
to the Closing Statement or (y) the date the disputed matters are resolved in
writing by the Unaffiliated Firm.  In the event that disputed matters are
resolved by the Unaffiliated Firm (as set forth below), the Final Closing
Statement will consist of the applicable amounts from the Closing Statement (or
amounts otherwise agreed to in writing by PTS and DAKP)
 

11

 

 

 

 
as to items that have not been submitted for resolution to the Unaffiliated Firm
and the amounts determined by the Unaffiliated Firm as to items that were
submitted for resolution by the Unaffiliated Firm.
 
(iv)          During the 30 day period following the delivery of a Notice of
Disagreement (the “Resolution Period”), PTS and DAKP will seek in good faith to
resolve any differences they may have with respect to matters specified in the
Notice of Disagreement.  If, at the end of the Resolution Period, PTS and DAKP
have not reached agreement on such matters, (i) PTS will have the right, within
15 days after the end of the Resolution Period, to advise DAKP in writing of
PTS’ position with respect to each of DAKP’s proposed adjustments that are in
dispute (“PTS’ Letter”) and (ii) DAKP will have the right, within 15 days after
the end of the Resolution Period, to advise PTS in writing of DAKP’s position
with respect to each of DAKP’s proposed adjustments that are in dispute (“DAKP’s
Letter”).  During the Resolution Period and, if at the end thereof, PTS and DAKP
have not reached agreement on all matters specified in the Notice of
Disagreement, each Party shall provide the other Party and its Representatives
with reasonable access, following reasonable notice, to books, records and
relevant personnel relating to the preparation of the Closing Statement and the
Notice of Disagreement; provided that such access shall not unreasonably
interfere with the normal work duties of any such personnel.  Promptly following
the end of the Resolution Period (or, if earlier, the later of (x) the date on
which PTS delivers PTS’ Letter to DAKP and (y) the date on which DAKP delivers
DAKP’s Letter to PTS), PTS and DAKP will jointly engage the firm of Ernst &
Young (or, if a representative of Ernst & Young is unable or unwilling to act in
such capacity, the firm of Deloitte & Touche) (the “Unaffiliated Firm”) to
resolve the matters specified in the Notice of Disagreement that remain in
dispute with respect to the Closing Statement by arbitration in accordance with
the procedures set forth in this Section 2.2(d)(iv).  In connection with such
engagement, DAKP and PTS will each execute, if requested by the Unaffiliated
Firm, a reasonable engagement letter including customary indemnities.  Promptly
after such engagement of the Unaffiliated Firm, PTS or DAKP will provide the
Unaffiliated Firm with copies of this Agreement, the Closing Statement, the
Notice of Disagreement, PTS’ Letter and DAKP’s Letter.  The Unaffiliated Firm
will have the authority to request in writing such additional written
submissions from PTS or DAKP as it deems appropriate; provided that a copy of
any such submission will be provided to the other Party at the same time as it
is provided to the Unaffiliated Firm.  PTS and DAKP will not make (or permit any
of their Affiliates to make) any additional submission to the Unaffiliated Firm
except pursuant to such a written request by the Unaffiliated Firm.  PTS and
DAKP will not communicate (or permit any of their Affiliates to communicate)
with the Unaffiliated Firm without providing the other Party a reasonable
opportunity to participate in such communication with the Unaffiliated Firm
(other than with respect to written submissions in response to the written
request of the Unaffiliated Firm).  The Unaffiliated Firm will have 30 days (or
such longer period as may be reasonably required by the Unaffiliated Firm) to
review the documents provided to it pursuant to this Section 2.2(d)(iv).  Within
such 30 day period (or such longer period as may be reasonably required by the
Unaffiliated Firm), the Unaffiliated
 

12

 

 

 

 
Firm will furnish simultaneously to PTS and DAKP its written determination with
respect to each of the adjustments in dispute submitted to it for
resolution.  The Unaffiliated Firm will not be entitled to perform any
independent investigation or discovery in connection with resolving the
differences regarding the Closing Statement.  The Unaffiliated Firm’s authority
will be limited to resolving disputes with respect to whether the Closing
Statement was prepared in accordance with the terms of Section 2.2(d)(ii) with
respect to the individual items on the Closing Statement in dispute specified in
the Notice of Disagreement (it being understood that the Unaffiliated Firm will
have no authority to make any adjustments to any financial statements or amounts
other than amounts set forth on the Closing Statement that are in dispute).  In
resolving any disputed item, the Unaffiliated Firm may not assign a value to
such item greater than the greatest value for such item asserted by PTS or DAKP
or less than the smallest value for such item asserted by PTS or DAKP.
 
(v)           The decision of the Unaffiliated Firm will be, for all purposes,
conclusive, non-appealable, final and binding upon PTS and DAKP.  Such decision
will be subject to specific performance, and judgment may also be entered
thereon as an arbitration award pursuant to the Federal Arbitration Act, 9
U.S.C. §§ 1-16, in any court of competent jurisdiction (subject to Section
8.8).  The fees of the Unaffiliated Firm will be borne 50% by PTS, and fifty
percent (50%) by DAKP.  Each Party will bear the fees, costs and expenses of its
own accountants and all of its other expenses in connection with matters
contemplated by this Section 2.2(d).
 
(vi)          Upon the Closing Statement being deemed the Final Closing
Statement in accordance with Section 2.2(d):
 
 (A)          if the True-Up Amount is a positive number, DAKP will, within
three (3) Business Days after the date that the Closing Statement is deemed to
be the Final Closing Statement in accordance with Section 2.2(d), pay to PTS, by
wire transfer of immediately available U.S. dollars to a bank account designated
by PTS, an amount equal to fifty percent (50%) of the True-Up Amount; and
 
 (B)           if the True-Up Amount is a negative number, PTS will, within
three (3) Business Days after the date that the Closing Statement is deemed to
be the Final Closing Statement in accordance with Section 2.2(d), pay to DAKP,
by wire transfer of immediately available U.S. dollars to a bank account
designated by DAKP, an amount equal to fifty percent (50%) of the absolute value
of the True-Up Amount.
 
(e)           Tax Characterization; Purchase Price Allocation.  The Parties
acknowledge and agree that for federal income Tax purposes the sale and purchase
of the Acquired Interests is described in Situation 1, of IRS Rev. Rul. 99-6,
1999-1 C.B. 432 with result that: (i) PTS is treated for federal income Tax
purposes as having sold its respective 50% membership interest in each of the
Acquired Entities to Dakota Plains Transloading, Dakota Plains Sand and Dakota
Plains Marketing, respectively, and (ii) Dakota Plains
 

13

 

 

 

 
Transloading, Dakota Plains Sand and Dakota Plains Marketing will for federal
income Tax purposes each be deemed to have purchased 50% of the assets of DPTS,
DPTS Sand and DPTSM, respectively.  At the Closing, the Parties shall allocate
the Closing Cash Consideration first among DPTS, DPTS Sand and DPTSM,
respectively, as entities as set forth on Schedule 2.2(e), and then among 50% of
the specific assets and liabilities of each of DPTS, DPTS Sand and DPTSM,
respectively, under Section 1060 of the Code and the Treasury Regulations issued
thereunder, as also set forth in Schedule 2.2(e).
 
(f)            PTS Receivables.  The Parties acknowledge that in PTS’s capacity
as trading member of DPTSM, PTS and its Affiliates accrued certain accounts
receivable in respect of which DPTSM accrued corresponding receivables from PTS
or such Affiliate, which were subsequently funded by PTS or such Affiliate. PTS
hereby represents and warrants to DAKP that such accounts receivable are current
and, to PTS’s knowledge, collectible, and that it or its applicable Affiliate
has performed its obligations in connection with such accounts receivable as of
the Closing Date. To the extent that any such accounts receivable of PTS or its
applicable Affiliate that are outstanding on November 30, 2014 have not been
collected on or prior to January 31, 2015, then, within five (5) Business Days
of the date on which on PTS notifies DAKP that such accounts receivable have not
been so collected, DAKP shall pay to PTS or the applicabel Affiliate an amount
equal to fifty percent (50%) of such uncollected accounts receivable; provided,
however, if PTS or its applicable Affiliate receives future payments on such
uncollected accounts receivable within twelve (12) months of the date on which
DAKP makes a payment in respect thereof pursuant to this Section 2.2(f), then
PTS or the applicable Affiliate shall, without further demand from DAKP, pay to
DAKP an amount equal to fifty percent (50%) of the payments received, less any
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
in connection with the collection or recovery of such uncollected accounts
receivable.
 
2.3           Acknowledgement of Membership Status of PTS.  PTS and DAKP hereby
acknowledge and agree that effective immediately following the Closing, (A) PTS
shall cease to be a member and to own any membership interests, company
interests, units or any other equity interest in any of the Acquired Entities;
and (B) PTS shall no longer be a party to, and shall have no remaining rights,
obligations or liabilities under, any of the following agreements: (i) that
certain Member Control Agreement of DPTS Sand, effective as of June 1, 2014, by
and among Dakota Plains Sand, PTS, and DPTS Sand, which Member Control Agreement
is terminated effective as of the Closing; (ii) that certain Operating Agreement
of DPTS Sand effective as of May 21, 2014; (iii) that certain Second Amended and
Restated Member Control Agreement of DPTSM, effective as of December 31, 2013,
by and among Dakota Plains Marketing, PTS, and DPTSM, which Member Control
Agreement is terminated effective as of the Closing; (iv) that certain Operating
Agreement of DPTSM, effective as of December 31, 2013; (v) that certain Second
Amended and Restated Member Control Agreement of DPTS effective as of December
31, 2013, by and among Dakota Plains Transloading, PTS and DPTS, which Member
Control Agreement is terminated effective as of the Closing; and (vi) that
certain Amended and Restated Operating Agreement of DPTS, effective as of
December 31, 2013.  Neither this Agreement nor the Ancillary Agreements shall
apply to or modify in any way the rights and obligations of DAKP (and its
Affiliates), PTS (and its Affiliates), DPTS or DPTSM in connection with,
 

14

 

 

 

 
relating to, or otherwise arising from the train car derailment that occurred in
Lac-Mégantic, Quebec, on July 6, 2013, including but not limited to claims or
causes of action such parties may have against each other or 3rd parties, all of
which rights and obligations shall survive and are subject in all respects to
the Indemnification and Release Agreement.   The provisions of this Agreement
shall not apply to or modify in any way the rights and obligations (including
the indemnity obligations) of DAKP (and its Affiliates), PTS (and its
Affiliates), DPTS or DTPSM as set forth in the Indemnification and Release
Agreement.
 
2.4          Termination of Buy-Sell Agreements.  Each of PTS and the DAKP
Parties hereby acknowledges and agrees that effective immediately following the
Closing, each of the following agreements shall terminate in accordance with
Section 8 thereof (which provides for, among other things, that each such
agreement shall automatically terminate in the event that one of the members
becomes the owner of all of the outstanding units of the particular Acquired
Entity) and be of no further force and effect, and that the applicable parties
thereto shall have no remaining rights, obligations or liabilities thereunder:
(i) that certain Dakota Petroleum Transport Solutions, LLC Buy-Sell Agreement,
effective as of November 9, 2009, by and among Dakota Plains Transport, Inc.
(predecessor in interest to Dakota Plains Transloading), PTS and DPTS, as
amended by that certain Amendment to Dakota Petroleum Transport Solutions, LLC
Buy-Sell Agreement, dated as of April 29, 2011; (ii) that certain DPTS Marketing
LLC Buy-Sell Agreement, effective as of April 29, 2011, by and among Dakota
Plains Marketing, PTS and DPTSM; and (iii) that certain DPTS Sand, LLC Buy-Sell
Agreement, effective as of June 1, 2014, by and among Dakota Plains Sand, PTS
and DPTS Sand.
 
ARTICLE III.
CLOSING AND CLOSING DELIVERIES
 
3.1          The Closing. The consummation of the sale and purchase of the
Acquired Interests (the “Closing”) contemplated herein shall take place at the
offices of McKenna Long & Aldridge LLP, located at 303 Peachtree Street, Suite
5300, Atlanta, Georgia 30308, at 10:00 a.m., Atlanta, Georgia time, on the date
hereof.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, THE CLOSING WILL BE DEEMED
EFFECTIVE FOR ACCOUNTING, TAX, COMPUTATIONAL AND ALL OTHER PURPOSES AS OF
11:59:59 P.M., MINNEAPOLIS, MINNESOTA TIME, ON NOVEMBER 30, 2014 (the
“Closing Date”).
 
3.2          Deliveries by PTS. At the Closing, PTS shall deliver, or shall
cause to be delivered:
 
(a)          (i) all of the Acquired Interests, and (ii) all such certificates,
assignments, and other documents and instruments of conveyance and transfer as
may be reasonably requested by any DAKP Party to effect the Transfer of such
Acquired Interests;
 
(b)          a certificate executed by an officer of PTS certifying that
(1) attached to such certificate are true, correct, and complete copies of the
resolutions adopted by the Board of Governors and/or members of PTS, authorizing
the execution, delivery and
 

15

 

 

 

 
performance by PTS of this Agreement and each Ancillary Agreement to which PTS
is a party and the taking of any and all actions deemed necessary or advisable
to consummate and perform the Contemplated Transactions; and (2) such
resolutions are in full force and effect and have not been modified, amended, or
superseded as of the Closing;
 
(c)           the resignations listed on Schedule 3.2(c);
 
(d)           evidence or copies of the consents, approvals, Orders,
qualifications, or waivers required by any third party or Governmental Authority
to consummate the Contemplated Transactions listed on Schedule 3.2(d);
 
(e)           evidence or copy of an intercreditor agreement, on terms and
conditions reasonably acceptable to the DAKP Parties, by and between PTS and any
third-party senior lender of DAKP or its Affiliates, in connection with the
Guaranty and related security interest (the “Intercreditor Agreement”) duly
executed by PTS;
 
(f)            each of the Ancillary Agreements required to be duly executed and
delivered by PTS, WFS or their Affiliates; and
 
(g)           such other documents and instruments as any DAKP Party may
reasonably require to consummate the Contemplated Transactions and the Ancillary
Agreements and to comply with the terms hereof and thereof.
 
3.3           Deliveries by DAKP Parties. At the Closing, the DAKP Parties shall
deliver, or shall cause to be delivered, to PTS:
 
(a)            the Closing Cash Consideration by wire transfer of immediately
available funds to an account specified in writing by PTS;
 
(b)           each other Ancillary Agreement required to be duly authorized and
delivered by DAKP or its Affiliates;
 
(c)           a certificate of an officer of each of the DAKP Parties, in each
case certifying that (1) attached to each such certificate are true and correct
copies of the resolutions adopted by the Board of Directors, managers and/or
members, as applicable, of each of the DAKP Parties, authorizing the execution,
delivery, and performance by each of the DAKP Parties of this Agreement and each
Ancillary Agreement to which it is a party and the taking of any and all actions
deemed necessary or advisable to consummate and perform the Contemplated
Transactions, and (2) such resolutions are in full force and effect and have not
been modified, amended, or superseded as of the Closing;
 
(d)           the Intercreditor Agreement duly executed by any relevant
third-party senior lender of DAKP or its Affiliates;
 
(e)           evidence of the issuance of a physical damage insurance policy
(the “Physical Damage Insurance Policy”), on terms and conditions reasonably
consistent with policies previously maintained in the Ordinary Course of
Business, covering those certain railcars subleased by DPTSM and naming WFS as
an additional insured;
 

16

 

 

 

 
(f)            evidence of third-party financing, on terms and conditions
reasonably acceptable to PTS, to consummate the Contemplated Transactions;
 
(g)           evidence or copies of the consents, approvals, Orders,
qualifications, or waivers required by any third party or Governmental Authority
to consummate the Contemplated Transactions listed on Schedule 3.3(g); and
 
(h)           such other documents and instruments as may be reasonably required
to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements and to comply with the terms hereof and thereof.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PTS
 
PTS represents and warrants to the DAKP Parties as of the date hereof, as
follows:
 
4.1           Due Authority.  PTS is a limited liability company validly
existing and in good standing under the laws of the State of Minnesota.  The
execution, delivery, and performance by PTS of this Agreement and each of the
Ancillary Agreements to which  PTS is a party are within  PTS’ lawful powers and
have been duly authorized by the members, managers or similar governing body of
such Party, as applicable, and no other organizational or similar action or
proceeding on the part of PTS is necessary to authorize this Agreement or any of
the Ancillary Agreements to which  PTS is a party or the consummation of the
Contemplated Transactions.  This Agreement and each of the Ancillary Agreements
to which PTS is a party have been duly executed and delivered by PTS.  Assuming
the due execution and delivery by the DAKP Parties of this Agreement and each
Ancillary Agreement, and assuming the due execution and delivery by any third
party of each Ancillary Agreement to which any such third party is a party, this
Agreement and each Ancillary Agreement to which PTS is a party constitute valid
and binding agreements, enforceable against PTS in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity).
 
4.2           Title.  The outstanding Equity Interests in each Acquired Entity
owned by PTS, as of the Closing, are as set forth on Schedule 4.2.  The Equity
Interests set forth on Schedule 4.2 (a) represent all of the issued and
outstanding Equity Interests in the Acquired Entities owned by PTS, and (b) are
free and clear of all Liens.
 
4.3           Non-Contravention.  Neither the execution, delivery, or
performance by PTS of this Agreement and each Ancillary Agreement to which  PTS
is a party, nor the consummation and performance of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time or both):
 
(a)           contravene, conflict with, or result in a violation of (A) the
Organizational Documents of PTS or (B) any resolution adopted by the managers or
members of PTS;
 

17

 

 

 

 
(b)           contravene, conflict with or result in a violation of, or, to the
knowledge of PTS, give any Governmental Authority or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Law or any Order to which PTS  may be subject;
 
(c)           contravene, conflict with, or result in a violation of any of the
terms or requirements of, or, to the knowledge of PTS, give any Governmental
Authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any Permit that is held by PTS or that otherwise relates to the business of PTS;
 
(d)           require any filing with, consent or approval of, or the giving of
any notice to, any Person;
 
(e)           result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, cancellation, or acceleration of any right or
obligation of PTS, or to a loss of any benefit to which PTS is entitled under
any Contract binding upon PTS; or
 
(f)            result in the creation or imposition of any Lien on any assets or
properties of PTS, or on the Acquired Interests.
 
4.4           Brokers; Finders’ Fees. There is no investment banker, broker,
finder, or other intermediary that has been retained by or is authorized to act
on behalf of PTS, or any of its Affiliates who might be entitled to any fee,
commission, or other amount in connection with the Contemplated Transactions,
this Agreement, or any of the Ancillary Agreements.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE DAKP PARTIES
 
DAKP, Dakota Plains Transloading, Dakota Plains Sand and Dakota Plains Marketing
represent and warrant to PTS as of the date hereof, as follows:
 
5.1           Due Authority. DAKP is a Nevada corporation validly existing and
in good standing under the laws of the State of Nevada.  DAKP has all corporate
power required to carry on its business as now conducted.  Dakota Plains
Transloading is a Minnesota limited liability company, validly existing and in
good standing under the laws of the State of Minnesota.  Dakota Plains Sand is a
Minnesota limited liability company, validly existing and in good standing under
the laws of the State of Minnesota.  Dakota Plains Marketing is a Minnesota
limited liability company, validly existing and in good standing under the laws
of the State of Minnesota.  Each of Dakota Plains Transloading, Dakota Plains
Sand and Dakota Plains Marketing has all limited liability company power
required to carry on its business as now conducted.  The execution, delivery,
and performance by each DAKP Party of this Agreement and each of the Ancillary
Agreements to which it is a party are within its power and have been duly
authorized, and no other company action is necessary to authorize this Agreement
or any of the Ancillary Agreements to which it is a party.  This Agreement and
each of the Ancillary Agreements to which a DAKP Party is a party has been duly
executed and delivered by such entity. Assuming the due execution and delivery
 

18

 

 

 

 
by PTS and the Acquired Entities of this Agreement and each of the Ancillary
Agreements to which such entity is a party, this Agreement and each such
Ancillary Agreement constitute valid and binding agreements of each DAKP Party,
enforceable against each such entity in accordance with their terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).
 
5.2           Non-Contravention.  Neither the execution, delivery, or
performance by the DAKP Parties of this Agreement and each Ancillary Agreement
to which such DAKP Party is a party, nor the consummation and performance of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time or both):
 
(a)           contravene, conflict with, or result in a violation of (A) the
Organizational Documents of any DAKP Party or (B) any resolution adopted by the
managers or members of any DAKP Party;
 
(b)           contravene, conflict with or result in a violation of, or, to the
knowledge of any DAKP Party, give any Governmental Authority or other Person the
right to challenge any of the Contemplated Transactions or to exercise any
remedy or obtain any relief under any Law or any Order to which any DAKP Party
may be subject;
 
(c)           contravene, conflict with, or result in a violation of any of the
terms or requirements of, or, to the knowledge of any DAKP Party, give any
Governmental Authority the right to revoke, withdraw, suspend, cancel, terminate
or modify, any Permit that is held by any DAKP Party, or that otherwise relates
to the business of the DAKP Parties;
 
(d)           require any filing with, consent or approval of, or the giving of
any notice to, any Person;
 
(e)           result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, cancellation, or acceleration of any right or
obligation of any DAKP Party, or to a loss of any benefit to which any DAKP
Party is entitled under any Contract binding upon any DAKP Party; or
 
(f)            result in the creation or imposition of any Lien on any assets or
properties of any DAKP Party.
 
5.3           Brokers; Finders’ Fees. Except as disclosed on Schedule 5.3, there
is no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of any DAKP Party who might be
entitled to any fee, commission, or other amount in connection with the
Contemplated Transactions, this Agreement or any of the Ancillary
Agreements.  DAKP acknowledges and agrees that all fees, commissions, and other
amounts disclosed on Schedule 5.3 shall be exclusively borne and paid by DAKP.
 

19

 

 

 

 
ARTICLE VI.
CERTAIN COVENANTS AND AGREEMENTS
 
6.1           Certain Tax Matters and Tax Payments.
 
(a)           Termination of the Acquired Entities for Tax Purposes.  The
Parties acknowledge that as a result of consummating the transactions
contemplated by this Agreement, including without limitation, the Transfer by
PTS of the Acquired Interests to the DAKP Parties, the Acquired Entities shall
be constructively terminated for federal and state income tax purposes pursuant
to Section 708(b)(1)(B) of the Code as of the Closing Date, and as a result
thereof, the taxable year of each of the Acquired Entities shall close on the
Closing Date.  As of the Closing Date, the taxable year of the Acquired Entities
shall close in accordance with Treasury Regulation Section 1.708-1(b)(3)(i). If
not already in effect, at DAKP’s election, PTS shall cause to be filed an
election in accordance with Section 754 of the Code for the taxable period
ending on the Closing Date in accordance with Treasury Regulation
Section 1.708-1(b)(5).
 
(b)           Tax Returns.  PTS shall cause to be prepared and timely filed any
Tax Returns required to be filed by the Acquired Entities for any taxable period
ending on or prior to the Closing Date (such period, the “Pre-Closing Tax
Period”) and any taxable period of the Acquired Entities that includes (but does
not end on) the Closing Date (such period, the “Straddle Period”), including
without limitation, federal and state partnership Tax Returns of the Acquired
Entities. All such returns shall be prepared in a manner consistent with the
past practice of the Acquired Entities, unless otherwise required by applicable
Law.
 
(c)            Straddle Period Allocations.  In the case of any Straddle Period,
(i) any Taxes of the Acquired Entities which are imposed at the entity level and
which are measured by income, profits or receipts (e.g., income Taxes) allocable
to the Pre-Closing Tax Period will be determined based on an interim closing of
the books as if such taxable period ended on the date immediately preceding the
Closing Date, and (ii) with respect to the non-income Taxes which are imposed at
the entity level and which are instead imposed on a periodic basis such as ad
valorem personal property taxes, real estate ad valorem taxes and are measured
by the level of any item (other than sales, use, value added or withholding
Taxes or Taxes based on or measured by income, profits or receipts), the portion
allocable to the Pre-Closing Tax Period shall be the product of such Taxes for
the entire applicable taxable period, multiplied by a fraction, the numerator of
which is the number of calendar days in the period ending on the date
immediately preceding the Closing Date, and the denominator of which is the
number of calendar days in the entire applicable taxable period.
 
(d)           PTS Pre-Closing Tax Period Payment Obligations.  PTS shall be
responsible for 50% of any Taxes imposed on the Acquired Entities at the entity
level for a Pre-Closing Tax Period or the portion of the Straddle Period
allocated to the Pre-Closing Period, and PTS shall cause its 50% amount of such
Taxes to be paid to DAKP in cash within five (5) Business Days after DAKP
receives a signed copy of such Pre-Closing Tax Period Tax Return or each
Straddle Period Tax Return filed on behalf of each of the Acquired Entities by
PTS.
 

20

 

 

 

 
(e)          Cooperation.  DAKP and PTS shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns and any audit, litigation or other Legal Proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other Legal Proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. DAKP and PTS agree (A) to retain all books
and records with respect to Tax matters pertinent to the Acquired Entities
relating to any taxable period beginning before the Closing Date until
expiration of the statute of limitations (and, to the extent notified by DAKP
and PTS, any extensions thereof) of the respective taxable periods, and to abide
by all record retention agreements entered into with any Taxing Authority, and
(B) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, PTS or DAKP, as the case may be, shall allow the other party to take
possession of such books and records.
 
6.2          Collection of Payments. Following the Closing, (a) PTS shall
promptly, and in any event not later than seven (7) days following receipt,
forward to DAKP any payments received by PTS on behalf of the Acquired Entities,
and any such checks, drafts, or other instruments payable to PTS shall, when so
delivered, bear all endorsements required to effectuate the transfer of the same
to DAKP and (b) PTS shall promptly forward to DAKP any mail or other
communications received by PTS  on behalf of the Acquired Entities.
 
6.3          Further Assurances. From time to time, as and when requested by any
Party, the other Party will execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further actions, as the requesting Party may reasonably deem
necessary or desirable to consummate the Contemplated Transactions.
 
ARTICLE VII.
SURVIVAL; INDEMNIFICATION
 
7.1          Survival.
 
(a)          The representations and warranties of the Parties contained in
Articles IV and V of this Agreement will survive the Closing for a period of
thirty-six (36) months after Closing, and the obligations of each Party to
indemnify and hold harmless the applicable Persons in respect of the
representations and warranties of the Parties pursuant to Sections 7.2(a)(i) and
7.2(b)(i) shall terminate on the date that is thirty-six (36) months after
Closing.  The obligations of each Party to indemnify and hold harmless the
applicable Person pursuant to Sections 7.2(a)(ii) and 7.2(b)(ii) shall terminate
upon expiration of all applicable statutes of limitation (giving effect to any
extensions thereof).  The obligations of PTS to indemnify and hold harmless the
applicable Persons pursuant to Section 7.2(a)(iii) shall terminate on the date
that is thirty-six (36) months after Closing.
 

21

 

 

 

 
(b)           Notwithstanding Section 7.1(a), any indemnity may be sought under
this Agreement pursuant to Section 7.2 if, prior to the applicable dates set
forth in Section 7.1(a), a good faith, written notice setting forth the facts
giving rise to such indemnity shall have been given to the Party against whom
such indemnity may be sought; provided, however, that the applicable indemnity
shall survive only with respect to the particular facts identified in such
written notice.
 
7.2           Indemnification. Subject to the limitations hereinafter set forth:
 
(a)           PTS agrees to indemnify and hold harmless the DAKP Parties and
each of their respective officers, managers, directors, employees, Affiliates,
members, partners, stockholders, and agents and the successors to and assigns of
the foregoing (and their respective officers, managers, directors, employees,
Affiliates, members, partners, stockholders, agents and successors and assigns)
(collectively, the “DAKP Indemnified Parties”) from and against any and all
claims, allegations, complaints, petitions, demands, suits, actions, Legal
Proceedings, assessments, adjustments, judgments, environmental remediation
costs, damages, fines, and all reasonable, documented, out-of-pocket costs,
fees, and expenses incurred in respect of Third-Party Claims or claims between
or among the Parties (all of the foregoing items being collectively referred to
as “Damages”) incurred or suffered by any DAKP Indemnified Party as a result of
or arising out of (i) any breach of warranty or representation made in this
Agreement by PTS, (ii) any breach of a covenant or agreement, made or to be
performed by PTS pursuant to this Agreement; or (iii) the operation of the
Acquired Entities, including the Pioneer Terminal, prior to the Closing
Date.  Notwithstanding the immediately preceding sentence, solely with respect
to PTS’ indemnification obligations in subpart (iii) of this Section 7.2(a), (A)
PTS shall be required to provide indemnification only for fifty percent (50%) of
such Damages up to a maximum of Twenty One Million, Five Hundred Thousand
Dollars ($21,500,000) and (B) in no event will PTS be required to indemnify any
DAKP Indemnified Party pursuant to subpart (iii) of this Section 7.2(a) in
respect of any matter subject to the Indemnification and Release Agreement.  The
Parties acknowledge and agree that for purposes of the indemnity set forth in
clause (iii) above, the oil spills set forth on Schedule 7.2(a) occurred prior
to the Closing Date and any oil spills not set forth on Schedule 7.2(a) shall
not be deemed to have occurred prior to the Closing Date.  Anything contained in
this Agreement to the contrary notwithstanding, PTS will have no obligation to
indemnify any DAKP Indemnified Party with respect to any matter if a provision
or reserve was made in the Final Closing Statement with respect to such matter.
 
(b)          DAKP agrees to indemnify and hold harmless PTS and its  officers,
managers, directors, employees, Affiliates, members, partners, stockholders and
agents and the successors and assigns to the foregoing (and their respective
officers, managers, directors, employees, Affiliates, members, partners,
stockholders, agents, and successors and assigns) (collectively, the “PTS
Indemnified Parties”) from and against any and all Damages incurred or suffered
by any PTS Indemnified Party as a result of or arising out of (i) any breach of
warranty or representation made by a DAKP Party in this Agreement; (ii) any
breach of a covenant or agreement made or to be performed by a DAKP Party
pursuant to this Agreement; or (iii) the operation of DPTS and DPTS Sand,
including the Pioneer Terminal, prior to the Closing Date.  Notwithstanding the
immediately preceding
 

22

 

 

 

 
sentence, solely with respect to DAKP’s indemnification obligations in subpart
(iii) of this Section 7.2(b), (A) DAKP shall be required to provide
indemnification only for fifty percent (50%) of such Damages up to a maximum of
Twenty One Million, Five Hundred Thousand Dollars ($21,500,000); and (B) in no
event will DAKP be required to indemnify any DAKP Indemnified Party pursuant to
subpart (iii) of this Section 7.2(b) in respect of any matter subject to the
Indemnification and Release Agreement.
 
(c)           For avoidance of doubt, the provisions of this Section 7.2 shall
not apply to or modify in any way the obligations (including the indemnity
obligations) of any of the parties set forth in the Indemnification and Release
Agreement.
 
(d)           For the avoidance of doubt, no Party shall be entitled to seek
indemnification hereunder or otherwise with respect to Damages resulting from
the payment of a claim for indemnification to the other Party.
 
7.3           Procedures.
 
(a)           If any DAKP Indemnified Party or any PTS Indemnified
Party (an “Indemnified Party”) receives notice of the assertion or commencement
of any Third-Party Claim against or involving such Indemnified Party with
respect to which the Person against whom or from which such indemnification is
being sought (an “Indemnifying Party”) is obligated to provide indemnification
under this Agreement, the Indemnified Party shall give such Indemnifying Party
prompt written notice thereof; provided that failure to give such notice shall
not affect the rights or obligations of any Indemnified Party except and only to
the extent that, as a result of such failure, an Indemnifying Party can
demonstrate actual loss or prejudice as a result of such failure.  Except as
provided for in the immediately following sentence, the Indemnifying Party shall
have the right to control the defense of any Third-Party Claim, and the
Indemnified Party shall have the right to participate in the defense of any
Third-Party Claim at such Indemnified Party’s sole expense and by such
Indemnified Party’s own counsel (which will be reasonably satisfactory to the
Indemnifying Party).  Notwithstanding the immediately preceding sentence, (i) in
the case of a Third-Party Claim with respect to which PTS is obligated to
provide indemnification under Section 7.2(a)(iii), at DAKP’s election, DAKP or
another DAKP Indemnified Party shall have the right to control the defense of
such Third-Party Claim, and PTS shall have the right to participate in such
defense at PTS’ sole expense and by PTS’ own counsel (which will be reasonably
satisfactory to the DAKP), (ii) in the case of a Third-Party Claim with respect
to which DAKP is obligated to provide indemnification under Section 7.2(b)(iii),
at PTS’s election, PTS or another PTS Indemnified Party shall have the right to
control the defense of such Third-Party Claim, and DAKP shall have the right to
participate in such defense at DAKP’s sole expense and by DAKP’s own counsel
(which will be reasonably satisfactory to the PTS), and (iii) in the case of a
Third-Party Claim with respect to which both PTS is obligated to provide
indemnification under Section 7.2(a)(iii) and DAKP is obligated to provided
indemnification under Section 7.2(b)(iii), the Parties shall mutually agree on
the control of the defense of such Third-Party Claim.
 

23

 

 

 

 
(b)           Without the prior written consent of the Indemnified Party (which
shall not be unreasonably withheld, conditioned, or delayed), the Indemnifying
Party shall not enter into any settlement of any Third-Party Claim which would
lead to any Liability or create any financial or other obligation on the part of
the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or which provides for injunctive or other
non-monetary relief applicable to the Indemnified Party, or which does not
include an unconditional release of all Indemnified Parties. If a firm offer is
made to settle a Third-Party Claim without leading to Liability or the creation
of a financial or other obligation on the part of the Indemnified Party for
which the Indemnified Party is not entitled to indemnification hereunder and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to the Indemnified Party to that effect. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, then the Indemnified Party may continue to contest
or defend such Third-Party Claim and, in such event, the maximum Liability of
the Indemnifying Party as to such Third-Party Claim shall not exceed the amount
of such settlement offer. Without the prior written consent of the Indemnifying
Party (such consent not to be unreasonably withheld, conditioned, or delayed),
the Indemnified Party shall not enter into any settlement of any Third Party
claim subject to indemnification hereunder.
 
(c)           The party not controlling the defense of a Third-Party Claim and
its Affiliates (collectively, the “Non-Controlling Party”) shall provide the
party controlling the defense of such Third-Party Claim (the “Controlling
Party”)  with reasonable access during normal business hours to books, records,
and employees of the Non-Controlling Party reasonably necessary in connection
with the Controlling Party’s defense of any Third-Party Claim that is the
subject of a claim for indemnification by an Indemnified Party hereunder;
provided, however, that in no event will any Non-Controlling Party be required
to provide the Controlling Party with any documentation or other materials that
will, as determined in good faith by the applicable Non-Controlling Party,
adversely affect the attorney-client or other privilege of such Non-Controlling
Party; provided further that, prior to denying any such access due to a
determination that such access will adversely affect an attorney-client or other
privilege, the Non-Controlling Party will negotiate in good faith with the
Controlling Party a joint defense or other agreement to provide for such access
while maintaining any such privilege.
 
(d)           Any claim by an Indemnified Party on account of Damages which does
not result from a Third-Party Claim (a “Direct Claim”) shall be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof; provided
that failure to give such notice shall not affect the rights or obligations of
any Indemnified Party except and only to the extent that, as a result of such
failure, an Indemnifying Party can demonstrate actual loss or prejudice as a
result of such failure.  The Indemnifying Party shall have a period of
twenty (20) days from the date of receipt of such notice within which to respond
in writing to such Direct Claim. If the Indemnifying Party does not so respond
within such twenty (20) day period, the Indemnifying Party shall be deemed to
have conclusively accepted all Liabilities reflected in such claim, and the
Indemnified Party shall thereupon be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.  Any disputes pursuant to this Section 7.3(d) shall be resolved
pursuant to Section 8.8.
 

24

 

 

 

 
ARTICLE VIII.
MISCELLANEOUS
 
8.1          Notices. All notices and other communications required or permitted
hereunder will be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been duly given when delivered in person or two (2)
Business Days after having been dispatched by a nationally recognized overnight
courier service to the appropriate Party at the address specified below:
 
(a)          If to DAKP, Dakota Plains Transloading, Dakota Plains Sand, or
Dakota Plains Marketing, to:
 
Dakota Plains Holdings, Inc.
294 Grove Lane East
Wayzata, MN 55391
Attention:     General Counsel
with a copy (which shall not constitute notice) to:
 
McKenna Long & Aldridge LLP
303 Peachtree Street
Suite 5300
Atlanta, GA 30308
Attention:     David Brown

 
(b)          If to PTS to:
 
c/o World Fuel Services
9800 N.W. 41st Street
Miami, Florida 33178
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:


Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, NY 10019
Attention:  Marc A. Alpert


or to such other address or addresses as any such Party may from time to time
designate as to itself by like notice.
 
8.2          Amendments and Waivers.
 
(a)          Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed PTS and each DAKP
Party.
 

25

 

 

 

 
(b)           No failure or delay by any Party in exercising any right, power,
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies
hereunder, under any Ancillary Agreement, or at law or in equity; accordingly,
no exercise of any right or remedy shall be construed as an election of remedies
by any Party.
 
8.3           Expenses. DAKP, Dakota Plains Transloading, Dakota Plains Sand and
Dakota Plains Marketing, on the one hand, and PTS, on the other hand, have paid
or shall pay their respective expenses incurred in connection with the
preparation, negotiation, execution, and performance of this Agreement and the
Ancillary Agreements, including the fees of any broker, finder, financial
advisor, investment banker, legal advisor, accountant, or similar person engaged
by any such entity.
 
8.4           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns.
 
8.5           No Third-Party Beneficiaries. Except as expressly provided
hereunder in Article VII, this Agreement is for the sole benefit of the Parties
and their permitted successors and assigns, and nothing herein expressed or
implied will give or be construed to give to any Person, other than the Parties
and such permitted successors and assigns, any legal or equitable rights
hereunder.
 
8.6           Governing Law. This Agreement will be governed by, and construed
in accordance with, the laws of the State of Minnesota, regardless of the Laws
that might otherwise govern under principles of conflict of laws thereof.
 
8.7           Confidentiality and Public Announcements. PTS shall, and shall
cause its advisors to, obtain the approval of DAKP, and the DAKP Parties shall,
and shall cause their advisors to, obtain the approval of PTS, before divulging
the terms of this transaction and/or issuing any press releases or otherwise
making any public statements with respect to any confidential or proprietary
aspect of this transaction.  Such approval shall not be unreasonably withheld,
conditioned, or delayed. Notwithstanding anything set forth in this Agreement to
the contrary, the Parties understand and acknowledge that PTS’s indirect parent,
WFS, and DAKP will have to satisfy certain regulatory requirements and make
certain disclosures in order to maintain compliance with the rules and
regulations of the Securities and Exchange Commission (the “SEC”) and, as such,
the Parties hereby approve and consent to the disclosure of this transaction and
all future items relating to the Acquired Entities for such purposes, and
nothing in this Agreement shall prohibit WFS or DAKP or their Affiliates from
disclosing this transaction and all future items relating to the acquired
business for the purposes set forth above or to (i) the SEC, (ii) WFS’s or
DAKP’s shareholders, or (iii) WFS’s or DAKP’s auditors, attorneys, or
accountants for such purposes; provided, however, in connection with any such
disclosure, the Party making such disclosure shall provide the other Party with
a reasonable opportunity to review and comment on such disclosure.
 

26

 

 

 

 
8.8           Jurisdiction; WAIVER OF JURY TRIAL.
 
(a)          Each Party hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the federal and state courts in Hennepin County, in
the State of Minnesota for the purposes of any action, proceeding or other
dispute arising out of or relating to this Agreement or any Ancillary Agreement,
any provision hereof or thereof or the breach, performance, enforcement,
validity or invalidity hereof or thereof.  Each Party agrees that service of any
process, summons, notice or document hand delivered or sent by U.S. registered
mail to such Party’s address set forth in Section 8.1 will be effective service
of process upon such Party for any action, proceeding or dispute brought against
it in such court with respect to any matters to which it has submitted to
jurisdiction as set forth above.  Each Party irrevocably and unconditionally
waives any objection to the laying of venue of any action, proceeding or dispute
arising out of or relating to this Agreement or any Ancillary Agreement, any
provision hereof or thereof or the breach, performance, enforcement, validity or
invalidity hereof or thereof in the federal and state courts in Hennepin County,
in the State of Minnesota, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
proceeding or dispute brought in any such court has been brought in an
inconvenient forum.
 
(b)           TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN OR AMONG
THEM RELATING TO THIS AGREEMENT AND THAT SUCH ACTIONS WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
8.9           Counterparts. This Agreement may be executed and delivered
(including by facsimile or Portable Document Format (pdf) transmission) in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile or
pdf transmission of any signed original document or retransmission of any signed
facsimile or pdf transmission shall be deemed the same as delivery of an
original. At the request of any Party, the other Parties shall confirm facsimile
or pdf transmission by signing a duplicate original document.
 
8.10         Table of Contents; Headings. The table of contents and headings in
this Agreement are for convenience of reference only and shall not control or
affect the meaning or construction of any provisions hereof.
 

27

 

 

 

 
8.11         Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the Ancillary Agreements constitute the entire agreement
among the Parties with respect to the subject matter of this Agreement. This
Agreement (including the Schedules and Exhibits hereto) and the Ancillary
Agreements supersede all prior agreements and understandings, both oral and
written, between the Parties with respect to the subject matter of this
Agreement (including that certain Letter Agreement, dated October 31, 2014, by
and between PTS and DAKP).
 
8.12         Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision or portion of
any provision of this Agreement is held to be invalid, illegal, or unenforceable
in any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect the validity, legality, or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed, and enforced in such jurisdiction in
such manner as will effect as nearly as lawfully possible the purposes and
intent of such invalid, illegal, or unenforceable provision.
 
[Signature page follows.]
 

28

 

 

 

 
The Parties hereto have caused this Membership Interest Purchase Agreement to be
duly executed as of the day and year first above written.

        DAKOTA PLAINS HOLDINGS, INC.,   a Nevada corporation         By: /s/
Gabriel C. Claypool  
Name:                           
     Gabriel C. Claypool  
Title:                          
     President and Chief Operating Officer        
DAKOTA PLAINS TRANSLOADING, LLC,
 
a Minnesota limited liability company
       
By:                          
/s/ Gabriel C. Claypool  
Name:                          
     Gabriel C. Claypool  
Title:                          
     President, Chief Executive Officer and Secretary        
DAKOTA PLAINS SAND, LLC,
 
a Minnesota limited liability company
       
By:                          
/s/ Gabriel C. Claypool  
Name:                          
     Gabriel C. Claypool  
Title:                          
     President, Chief Executive Officer and Secretary        
DAKOTA PLAINS MARKETING, LLC,
 
a Minnesota limited liability company
       
By:                          
/s/ Gabriel C. Claypool  
Name:                          
     Gabriel C. Claypool  
Title:                          
     President, Chief Executive Officer and Secretary        
PETROLEUM TRANSPORT SOLUTIONS, LLC,
 
a Minnesota limited liability company
       
By:                          
/s/ Ronald Crowell  
Name:                          
     Ronald Crowell  
Title:                          
     Sr. Vice President - Finance

 

 

 

 